Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered August 22, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, reckless endangerment in the first degree and resisting arrest, and sentencing him to concurrent terms of 13 years, 21/s to 7 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification were properly considered by the trier of facts and there is no basis for disturbing its determinations. Defendant’s theory under which another person was responsible for the shooting rests on his own testimony, which the jury discredited.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.